Appeal by the defendant from a judgment of the County Court, Dutchess County (Hillery, J.), rendered September 24, 1987, convicting him of attempted burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The complaining witness had occasion to observe the defendant for approximately 10 minutes after she had discovered him while he was in the process of burglarizing her apartment. Her observations were made at close range and under good lighting conditions. Under these circumstances, the County Court correctly determined that there was an independent basis for the witness’s identification of the defendant during trial, and that suppression of the witness’s in-court identification was not therefore required, even though she had participated in a suggestive pretrial identification procedure (cf., People v Allah, 158 AD2d 605; People v Finnerty, 152 AD2d 635, 636; People v Hill, 147 AD2d 500, 501).
*652The sentence imposed was appropriate under all of the circumstances of this case. Bracken, J. P., Hooper, Rubin and Miller, JJ., concur.